UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1465


RONALD HAYWARD,

                    Plaintiff - Appellant,

             v.

ERIC C. BROWN, Executive Director; SHARON LAND, Deputy Director;
YVONNE ALEXANDER, Deputy Director; JOSEPHINE B. CLAY, Hearing
Officer; JOYCE RICHARDSON, Program Manager; WILLIAM VALENTINE,
Rental Specialist Supervisor; PAMELA JONES, Compliance Specialist,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:15-cv-03381-PWG)


Submitted: August 17, 2017                                        Decided: August 21, 2017


Before KEENAN, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Hayward, Appellant Pro Se. Carrie Blackburn Riley, BLACKBURN RILEY
LLC, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ronald Hayward appeals the district court’s order dismissing his 42 U.S.C. § 1983

(2012) complaint after the parties reached a settlement agreement in which Hayward

agreed to release his claims against the defendants. On appeal, Hayward does not dispute

the existence of the agreement or that its terms are clear and constitute the entire

agreement among the parties. Because Hayward proffers no viable challenge to the

enforceability of the agreement, we affirm the judgment of the district court. * We further

deny the motion to appoint counsel. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                              AFFIRMED




      *
        On the same day he noted his appeal, Hayward filed a Fed. R. Civ. P. 59 motion,
which the district court subsequently denied. Because Hayward did not note a separate
appeal of the order denying his Rule 59 motion, that order is not before this court. Fed.
R. App. P. 4(a)(4)(B)(ii).

                                            2